Title: From Alexander Hamilton to the President and Directors of the Bank of New York, 7 September 1791
From: Hamilton, Alexander
To: President and Directors of the Bank of New York


Ty Dept. 7th Sepr. 1791
Gent.
I request you to furnish the Cashier of your Bank with the further Sum of Fifty thousand Dollars to be by him applied towards purchases of the Public Debt on acct. of the United States.
P. S. A Warrant will issue tomorrow to cover the 150,000 Dollars already advanced for the same purpose.
